JOSEPHSON, Judge
(concurring):
I concur with Judge Grace’s opinion and approval of the findings and sentence in this case. I also concur with Chief Judge Baum’s opinion on the issue of appellate representation. I write separately to express additional views on the matter of multiplicity.
The military judge instructed the members that the maximum sentence of confinement they could adjudge was 18 years. The law of sentencing in this case, therefore, started with a reasonably comprehensible cap. I do not view that factor, however, as determinative of this Court’s approval of the sentence.
I am not as troubled with the lengthy periods of confinement included within the “maximum” punishments imposable under some of the options which the Court discusses. Lengthy “maximum” periods of confinement in complicated factual scenarios such as that presented by the instant record are a function of the “maximum” punishments prescribed in the Manual for Courts Martial, diverse and/or repetitive acts of misconduct, and judicial perceptions of the law of multiplicity.
In my view the primary focus of appellate review of the sentence in circumstances such as those in the instant case should be on the quantum of sentence adjudged. I recognize the possibly insidious influence that sizable “maximum” punishments may have on sentence deliberations. Yet, I am reluctant to categorically conclude that because particular circumstances may lead to a seemingly large “maximum” punishment, it is then necessary to engage in possibly tortuous reasoning and analysis in an attempt to construe certain acts or repetitions of misconduct in a way that is more favorable to the accused in terms of a lesser “maximum” imposable punishment. It may be that this type of result-oriented analysis has, at least partially, contributed to the complexity of the law of multiplicity for sentencing purposes. Efforts to pro*910vide bright-line guidance in this area may only further complicate the issue. Rules seemingly appropriate in certain factual scenarios may lead to incongruities in other factual circumstances.
Just as the conduct which leads to guilty findings in complicated and/or repetitive factual scenarios (and which may result in a large “maximum” punishment) is ultimately the responsibility of the accused, so too is it the accused’s responsibility to convince the Court, and subsequent reviewing and appellate authorities, that the same conduct or other circumstances warrant a relatively lenient sentence in comparison to the “maximum” imposable sentence. Needless to say, it is also incumbent upon the government to seek a fair and appropriate sentence.
The military judge may, in the first instance, also exercise some practical restraint on sentence determinations in such cases. This may be done either by limiting the “maximum” imposable sentence by a relatively restrictive view of the nature of the misconduct (as was done in this case), or by appropriate instructions and cautionary guidance, at the accused’s request or sua sponte, in those cases where, in the abstract, the “maximum” imposable punishment seems disproportionate to the nature of the misconduct. The approved sentence in this case would, in my view, have been equally supportable, legally and factually, under either of these alternatives.
Ultimately, military appellate courts have the authority and the responsibility to review and disapprove excessive sentences. Their review, on a case-by-case basis, serves roughly to harmonize the sentencing process in the military justice system with respect to the broad spectrum of types and seriousness of criminal conduct. Justice, equity, professional conscience and common sense may be better barometers of sentence appropriateness than individual or collective judicial preferences among several “maximum” sentence options resulting from different interpretations of the law of multiplicity for sentencing.